DETAILED ACTION

ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on August 31st 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
	3.	Claims 1-10 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Miller (US 9,603,599).
Regarding claim 1, Miller discloses a handle assembly (1000; Figs. 17A, 17B) for firing a stapler (10; col. 23 ll. 36-47), comprising a first handle (1010, 1012) and a second handle (1022), wherein one end of the first handle (1010, 1012) is rotatably attached to one end of the second handle (1022; col. 25 ll. 37-38; Fig. 17B); when the first (1010, 1012) and the second handle (1022) are not linked (Fig. 17A), the second handle (1022) is in an insurance position (col. 25 ll. 29-31); when the first handle (1010, 1012) and the second handle (1022) are linked (Fig. 17B), the rotation of the first handle (1010, 1012) in a first direction moves the second handle (1022) from the insurance position to a firing position (col. 25 ll. 42-43);
the first handle (1010, 1012) is provided, on its one end, with a first limit portion (1012), and the second handle (1022) is provided, on its one end, with a second limit portion (1027); the first limit portion (1012) is located on a proximal end side of the second limit portion (1027; Fig. 17A).
Miller fails to disclose when the first handle (1010, 1012) is in an initial position (Fig. 17A), the second limit portion (1027) engages the first limit portion to block rotation of the first handle in a second direction.
When the first and second limit portions of Miller are engaged. The stapler can be fired, not blocked.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731